UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2331


ROBERT A. JOHNSON,

                Petitioner - Appellant,

          v.

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION; DEPARTMENT OF THE
AIR FORCE,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cv-01330-JCC-JFA)


Submitted:   April 20, 2012                 Decided:   April 26, 2012


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Johnson, Appellant Pro Se.       Dennis Carl Barghaan, Jr.,
Assistant United States Attorney,       Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert A. Johnson appeals the district court’s amended

order dismissing his employment discrimination suit.                      We have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm    for     the   reasons    stated    by    the    district      court.

Johnson v.     Equal    Emp’t   Opportunity      Comm’n,     No.   1:10-cv-01330-

JCC-JFA (E.D. Va. filed Nov. 9, 2011 & entered Nov. 14, 2011).

We deny Johnson’s motion for the production of documents.                        We

dispense      with   oral    argument    because       the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2